MALLARD, Chief Judge.
In the original record the serial number of the stolen vehicle is correctly stated in the bill of indictment as 2N64S103637, while in the testimony of the witness and the charge of the court, the serial number is stated as “2N641103637.” After the record on appeal in this case was reproduced, the court reporter filed an affidavit in the office of the Clerk of Superior Court of Mecklenburg County in which she stated that she made an error in transcribing the serial number as “2N641103637” in the original record and that in the testimony of witnesses and the charge of the court the serial number was correctly stated as 2N64S103637. This correction has been certified to this court by the Clerk of the Superior Court of Mecklenburg County.
The defendant contends that the trial judge committed error in failing to allow his motion for judgment as of non-suit. The evidence was circumstantial, but we think it was ample to require submission of the case to the jury.
Defendant also contends that the trial judge committed error in the admission of evidence and in the charge to the jury. We do not agree. After carefully examining, all of the defend*121ant’s assignments of error, we are of the opinion that the defendant has had a fair trial, free from prejudicial error.
No error.
Judges Brock and Britt concur.